DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 in the reply filed on November 11, 2021 is acknowledged.  The traversal is on the grounds that that there is no unreasonable search burden. This is found persuasive and overcomes the reasons a-c cited in the restriction. However, the last element still stands, specifically, “(d) the prior art applicable to one invention would not likely be applicable to another invention” is still valid. For example, US Patent 6,291,800 B1 supplied in the IDS of June 2, 2020 does not read on claims 1-15 but does read on claims 16-20. This forces two different prosecutions, one for claims 1-15 and one for claims 16-20. This is a serious examination burden if the restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.
When claims 1-15 are allowed, claims 16-20 can be rejoined if they are amended to include all of the elements of claim 1 or claim 7. Currently claims 16-20 do not include the claimed structure of claim 1 or claim 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tjandra et  al, US Patent Application Publication 2017/0314126 A1.
	Tjandra et al teaches:
Regarding claim 1, a gas injector 347 for processing a substrate 101, comprising: a body having an inlet (bottom end of gas pipe 369) connectable to a gas source 152 that is configured to provide a gas flow in a first direction (direction of pipe 369) into the inlet when processing a substrate 101 on a substrate support disposed within a processing volume 139 of a processing chamber 100, wherein the substrate support 138 has a first edge (left edge) and a second edge (right edge) opposite the first edge in a direction orthogonal to the first direction; and a gas injection channel 349b formed in the body, wherein: the gas injection channel 349b is in fluid communication with the inlet; the gas injection channel 349b is configured to deliver the gas flow to a processing chamber inlet (end of channel 349b) of the processing chamber 100 the gas injection channel 349b has a first interior surface (left edge of channel 349b) that is parallel to a second direction and a second interior surface (right edge of channel 349b) that is parallel to a third direction; the first, second, and third directions are parallel to a first plane; and the second and third directions do not intersect a center of the substrate, and .  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tjandra et  al, US Patent Application Publication 2017/0314126 A1.
	Regarding claim 3, Tjandra et al teaches a first side parallel to the first direction (left edge of 347); a second side parallel to the first direction and opposite the first side in a fourth direction that is orthogonal to the first direction, the second side having substantially the same length as the first side (right edge of 347); a third side parallel to the fourth direction (top side in plane of page); a fourth side parallel to the fourth direction and opposite the third side in a fifth direction that is orthogonal to the first direction and the fourth direction (bottom side in plane of page); a fifth side parallel to the fourth direction (top edge of 347); and a sixth side parallel to the fourth direction and opposite the fifth side in the first direction (bottom edge of 347), wherein the inlet is disposed on the fifth side and the gas injection channel is disposed on the sixth side. 
	Tjandra et al differs from the present invention in that Tjandra et al does not teach a first curved surface extending between the first side and the third side; a second curved surface extending between the third side and the second side; a third curved surface extending between the first side and the fourth side; and a fourth curved surface extending between the fourth side and the second side.
	The Examiner takes Official notice that it is well known to round corners of two adjacent planes to provide a smooth transition from one plane to the other.
	The motivation for rounding the corners of the adjacent planes of the injector of Tjandra et al is to smooth the transition from one plane to the other as is well known in the art. Furthermore, it has been held that a change in shape is a matter of choice which In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966) MPEP 2144.04.IV.B)
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the shape of the edges of the injector of Tjandra et al.
Regarding claims 4-6, Tjandra et al differs from the present invention in that Tjandra et al does not teach a plurality of linear rudders disposed within the gas injection channel; each linear rudder of the plurality of linear rudders is tilted from the first direction by between 25 to 55 degrees towards the second edge of the substrate support; and an end of at least one linear rudder of the plurality of linear rudders is separated from an interior surface of the gas injection channel by a distance of between 15 mm and 60 mm.  
The Examiner takes Official Notice that the use of linear rudders (also known as louvers or baffles) to control the flow of gas exiting a gas supply pipe and to diffuse the gas is a desired manner.
The motivation for adding linear rudders to the gas injection channel of Tjandra et al is to control the flow of the gas in the gas injection channel and the diffuse the gas in the desired manner as is well known in the art.
The motivation for placing the linear rudders with the specifically claimed tilt and placement is to obtain the desired diffusion of the gas as is well known in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add linear rudders with the specific tilt and placement to the gas injection channel of Tjandra et al.
Allowable Subject Matter
Claims 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The apparatus for processing a substrate as claimed in claim 7 was not found in or suggested by the art, specifically: a chamber body having a chamber gas inlet, a chamber gas outlet, and a processing volume between the chamber gas inlet and the chamber gas outlet in a first direction; a substrate support disposed within the processing volume; a gas injector having an injector inlet and a gas injection channel, wherein the injector inlet is connectable to a gas source that is configured to provide a gas flow in the first direction into the injector inlet when processing a substrate on the substrate support; the gas injection channel is in fluid communication with the injector inlet; and the gas injection channel is configured to deliver the gas flow to the chamber gas inlet; an exhaust assembly coupled to the chamber gas outlet; and a side exhaust pump coupled to the processing volume via a side port of the chamber body, wherein: the side port is disposed near a first edge of the substrate support; the gas injection channel has a first interior surface that is parallel to a second direction and a second interior surface that is parallel to a third direction[[,]]- the first, second, and third directions are parallel to a first plane; and the second and third directions do not intersect a center of the substrate, and are at an angle to the first direction towards a second edge of the substrate support opposite the first edge in a fourth direction that is orthogonal to the first direction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
If claim 1 were amended to include the limitations of claim 2 or a limitation such as “wherein the second and third directions are not the same” or “wherein the second and third directions are not parallel”, such an amendment would overcome the 102 and 103 above and place claim 1 in condition for allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716